DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The present application, filed on 04/05/2019, is a 371 of PCT/JP2017/029476 (filed on 08/16/2017), and claims foreign priority to Application No. 2016-199103 filed in Japan on 10/07/2016.
This action is in response to preliminary amendments and remarks filed on 04/05/2019. In the preliminary amendments, claims 1, 3, 5, 7, 10, and 11 are amended. Claims 1-11 are pending and have been examined.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) was submitted on 04/05/2019. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner. All documents listed on the IDS submitted on 04/05/2019 were considered except for the following: Item No. 6 Under “Non-Patent Literature Documents” (TETSUYUKI TAKAHAMA, et al., "Structural Optimization by Genetic Algorithm with Degeneration (GAd)"). This document has not considered because the document is not in the English language, and neither an English translation nor concise explanation of relevance has been provided. See MPEP 609.04(a).



Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: Claims 10-11 recite “non-transitory computer readable information recording medium”; however, the Specification does not recite this claimed element (Specification [0081] recites “non-transitory concrete medium”). Therefore, the recitation of “non-transitory computer readable information recording medium” in claims 10-11 does not have proper antecedent basis in the Specification.
The disclosure is objected to because of the following informalities: The symbols “                        
                            N
                        
                    ”, “                        
                            n
                        
                    ”, “                        
                            j
                        
                    ” of (Formula 6) and “                        
                            H
                            (
                            q
                            )
                        
                    ” and “                        
                            O
                            (
                            1
                            )
                        
                    ” of [Math 9] on Specification pg. 7, and “σ” of (Formula 9) on Specification pg. 8 do not have corresponding explanation as to what each of the symbols represents. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “the parameter” in line 11; this limitation lacks clarity because it is unclear if “the parameter” in line 11 refers to “a parameter of a neural network model” in line 4-5 or “a parameter of a 
Claim 1 recites the limitation "the basis of the variational probability" (emphasis added) in line 11.  There is insufficient antecedent basis for this limitation in the claim. For examination purposes, "the basis of the variational probability" has been interpreted as "a basis of the variational probability".
Claim 1 recites the limitation "the basis of a change" (emphasis added) in line 14.  There is insufficient antecedent basis for this limitation in the claim. For examination purposes, "the basis of a change" has been interpreted as "a basis of a change".
Claim 2 recites the limitation "the sum" in line 2.  There is insufficient antecedent basis for this limitation in the claim. For examination purposes, "the sum" has been interpreted as "a sum".
Claim 3 recites the limitation "the basis of observation value data" (emphasis added) in line 3.  There is insufficient antecedent basis for this limitation in the claim. For examination purposes, "the basis of observation value data" has been interpreted as "a basis of observation value data".
Claim 4 recites the limitation "the estimated parameter" in line 2-3.  There is insufficient antecedent basis for this limitation in the claim. For examination purposes, "the estimated parameter" has been interpreted as "an estimated parameter".
Claim 5 recites the limitation "the basis of observation value data" (emphasis added) in line 4.  There is insufficient antecedent basis for this limitation in the claim. For examination purposes, "the basis of observation value data" has been interpreted as "a basis of observation value data".
Claim 6 recites the limitation "the estimated parameter" in line 2-3.  There is insufficient antecedent basis for this limitation in the claim. For examination purposes, "the estimated parameter" has been interpreted as "an estimated parameter".

Claim 7 recites the limitation "the basis of a Laplace method” (emphasis added) in line 3-4.  There is insufficient antecedent basis for this limitation in the claim. For examination purposes, ""the basis of a Laplace method” has been interpreted as "a basis of a Laplace method”.
Claim 8 recites “the parameter” in line 8-9; this limitation lacks clarity because it is unclear if “the parameter” in line 11 refers to “a parameter of a neural network model” in line 3 or “a parameter of a variational probability” in line 6. For examination purposes, “the parameter” in line 8-9 has been interpreted as any parameter.
Claim 8 recites “estimation of the parameter” in line 13; this limitation lacks clarity because it is unclear if “the parameter” in line 13 refers to “a parameter of a neural network model” in line 3 or “a parameter of a variational probability” in line 6. For examination purposes, “estimation of the parameter” in line 13 has been interpreted as “estimation of the parameter of a neural network model”.
Claim 8 recites the limitation "the basis of the variational probability" (emphasis added) in line 8.  There is insufficient antecedent basis for this limitation in the claim. For examination purposes, "the basis of the variational probability" has been interpreted as "a basis of the variational probability".
Claim 8 recites the limitation "the basis of a change" (emphasis added) in line 11.  There is insufficient antecedent basis for this limitation in the claim. For examination purposes, "the basis of a change" has been interpreted as "a basis of a change".
Claim 9 recites the limitation "the sum" in line 2.  There is insufficient antecedent basis for this limitation in the claim. For examination purposes, "the sum" has been interpreted as "a sum".
Claim 10 recites “the parameter” in line 10; this limitation lacks clarity because it is unclear if “the parameter” in line 11 refers to “a parameter of a neural network model” in line 4-5 or “a parameter 
Claim 10 recites “estimation of the parameter” in line 14; this limitation lacks clarity because it is unclear if “the parameter” in line 14 refers to “a parameter of a neural network model” in in line 4-5 or “a parameter of a variational probability” in line 7-8. For examination purposes, “estimation of the parameter” in line 14 has been interpreted as “estimation of the parameter of a neural network model”.
Claim 10 recites “the model estimation program performs a method for:” in line 3 (emphasis added). This limitation lacks clarity because it does not specify what “a method” is “for” as the claim continues to list the steps of the method. For examination purposes, “the model estimation program performs a method for:” has been interpreted as “the model estimation program performs a method comprising:”.
Claim 10 recites the limitation "the basis of the variational probability" (emphasis added) in line 10.  There is insufficient antecedent basis for this limitation in the claim. For examination purposes, "the basis of the variational probability" has been interpreted as "a basis of the variational probability".
Claim 10 recites the limitation "the basis of a change" (emphasis added) in line 13.  There is insufficient antecedent basis for this limitation in the claim. For examination purposes, "the basis of a change" has been interpreted as "a basis of a change".
Claim 11 recites the limitation "the sum" in line 2.  There is insufficient antecedent basis for this limitation in the claim. For examination purposes, "the sum" has been interpreted as "a sum".
In addition to the ground(s) stated above, each dependent claim is rejected based on the same rationale as the claim from which it depends.



Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-11 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Regarding Claim 1,
Claim 1 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Step 1 Analysis: Claim 1 is directed to a model estimation device, which is directed to a machine, one of the statutory categories.
Step 2A Prong One Analysis: Each of the following limitations:
estimates a neural network model
estimates a parameter of a neural network model that maximizes a lower limit of a log marginal likelihood related to observation value data and a node of a hidden layer in the neural network model to be estimated
estimates a parameter of a variational probability of the node that maximizes the lower limit of the log marginal likelihood
determines a node to be deleted on the basis of the variational probability of which the parameter has been estimated, and 
deletes a node determined to correspond to the node to be deleted
determines convergence of the neural network model on the basis of a change in the variational probability,
wherein estimation of the parameter..., estimation of the parameter of the variational probability..., and deletion of the node to be deleted...are repeated until...determines that the neural network model has converged.
as drafted, under the broadest reasonable interpretation, covers mental processes (concepts performed in the human mind (including an observation, evaluation, judgment, opinion)) but for the recitation of mere instructions to apply an exception language.  In particular, the above limitations in the context of this claim encompass estimates a neural network model (estimating a neural network model, under broadest reasonable interpretation, includes estimating parameters of the model, which corresponds to evaluation of parameters and making judgment about parameters with assistance of pen and paper); estimates a parameter of a neural network model that maximizes a lower limit of a log marginal likelihood related to observation value data and a node of a hidden layer in the neural network model to be estimated (corresponds to evaluation of parameter and making judgment about parameter with assistance of pen and paper); estimates a parameter of a variational probability of the node that maximizes the lower limit of the log marginal likelihood (corresponds to evaluation of parameter and making judgment about parameter with assistance of pen and paper); determines a node to be deleted on the basis of the variational probability of which the parameter has been estimated (making a determination regarding a node corresponds to evaluation and judgment); deletes a node determined to correspond to the node to be deleted (deleting a node corresponds to judgment as a human, with the assistance of pen and paper, can remove a node from a neural network established using pen and paper and keep record of how many nodes and connections are remaining); determines convergence of the neural network model on the basis of a change in the variational probability (corresponds to evaluation and judgment as a human, with assistance of pen and paper, can evaluate whether a neural network model has converged (for example, if loss resulting from the model is minimized to a certain level) based on evaluating a change in the variational probability); wherein estimation of the parameter..., 
Step 2A Prong Two Analysis: This judicial exception is not integrated into a practical application. In particular, the claim recites additional elements that are mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea. See MPEP 2106.05(f). The additional element(s) of “the model estimation device comprising: a hardware including a processor;...a parameter estimation unit, implemented by the processor...a variational probability estimation unit, implemented by the processor...a node deletion determination unit, implemented by the processor...a convergence determination unit, implemented by the processor...performed by the parameter estimation unit...performed by the variational probability estimation unit...performed by the node deletion determination unit...convergence determination unit”, as drafted, is/are reciting a generic computer component. The generic computer components in these steps are recited at a high-level of generality (i.e., as a generic computer component performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, the additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. See MPEP 2106.04(d).  
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using generic computer components to perform the abstract idea amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Therefore, the claim is not patent eligible.
Regarding Claim 2,
Claim 2 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Step 1 Analysis: Claim 2 is directed to a model estimation device, which is directed to a machine, one of the statutory categories.
Step 2A Prong One Analysis: Each of the following limitations:
determines a node in which the sum of variational probabilities is equal to or less than a predetermined threshold value to be the node to be deleted.
as drafted, under the broadest reasonable interpretation, covers mental processes (concepts performed in the human mind (including an observation, evaluation, judgment, opinion)) but for the recitation of mere instructions to apply an exception language.  In particular, the above limitations in the context of this claim encompass determines a node in which the sum of variational probabilities is equal to or less than a predetermined threshold value to be the node to be deleted (corresponds to evaluating and making a judgment of which node to be deleted based on a specific criterion).
Step 2A Prong Two Analysis: This judicial exception is not integrated into a practical application. In particular, the claim recites additional elements that are mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea. See MPEP 2106.05(f). The additional element(s) of “the model estimation device comprising: a hardware including a processor;...a parameter estimation unit, implemented by the processor...a variational probability estimation unit, implemented by the processor...a node deletion determination unit, implemented by the processor...a convergence determination unit, implemented by the processor...performed by the parameter estimation unit...performed by the variational probability estimation unit...performed by the node deletion determination unit...convergence determination unit” and “the node deletion determination unit”, as drafted, is/are reciting a generic computer component. The generic computer 
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using generic computer components to perform the abstract idea amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Therefore, the claim is not patent eligible.
Regarding Claim 3,
Claim 3 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Step 1 Analysis: Claim 3 is directed to a model estimation device, which is directed to a machine, one of the statutory categories.
Step 2A Prong One Analysis: Each of the following limitations:
estimates the parameter of the neural network model that maximizes the lower limit of the log marginal likelihood on the basis of observation value data, a parameter, and a variational probability.
as drafted, under the broadest reasonable interpretation, covers mental processes (concepts performed in the human mind (including an observation, evaluation, judgment, opinion)) but for the recitation of mere instructions to apply an exception language.  In particular, the above limitations in the context of this claim encompass estimates the parameter of the neural network model that maximizes the lower 
Step 2A Prong Two Analysis: This judicial exception is not integrated into a practical application. In particular, the claim recites additional elements that are mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea. See MPEP 2106.05(f). The additional element(s) of “the model estimation device comprising: a hardware including a processor;...a parameter estimation unit, implemented by the processor...a variational probability estimation unit, implemented by the processor...a node deletion determination unit, implemented by the processor...a convergence determination unit, implemented by the processor...performed by the parameter estimation unit...performed by the variational probability estimation unit...performed by the node deletion determination unit...convergence determination unit” and “the parameter estimation unit”, as drafted, is/are reciting a generic computer component. The generic computer components in these steps are recited at a high-level of generality (i.e., as a generic computer component performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, the additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. See MPEP 2106.04(d).  
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using generic computer components to perform the abstract idea amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Therefore, the claim is not patent eligible.
Regarding Claim 4,
Claim 4 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Step 1 Analysis: Claim 4 is directed to a model estimation device, which is directed to a machine, one of the statutory categories.
Step 2A Prong One Analysis: Each of the following limitations:
updates an original parameter using the estimated parameter.
as drafted, under the broadest reasonable interpretation, covers mental processes (concepts performed in the human mind (including an observation, evaluation, judgment, opinion)) but for the recitation of mere instructions to apply an exception language.  In particular, the above limitations in the context of this claim encompass updates an original parameter using the estimated parameter (corresponds to evaluation of parameter and making judgment about parameter with assistance of pen and paper).
Step 2A Prong Two Analysis: This judicial exception is not integrated into a practical application. In particular, the claim recites additional elements that are mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea. See MPEP 2106.05(f). The additional element(s) of “the model estimation device comprising: a hardware including a processor;...a parameter estimation unit, implemented by the processor...a variational probability estimation unit, implemented by the processor...a node deletion determination unit, implemented by the processor...a convergence determination unit, implemented by the processor...performed by the parameter estimation unit...performed by the variational probability estimation unit...performed by the node deletion determination unit...convergence determination unit” and “the parameter estimation unit”, as drafted, is/are reciting a generic computer component. The generic computer components in these steps are recited at a high-level of generality (i.e., as a generic computer component performing a generic computer function) such that it amounts no more than mere instructions to apply the exception 
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using generic computer components to perform the abstract idea amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Therefore, the claim is not patent eligible.
Regarding Claim 5,
Claim 5 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Step 1 Analysis: Claim 5 is directed to a model estimation device, which is directed to a machine, one of the statutory categories.
Step 2A Prong One Analysis: Each of the following limitations:
estimates the parameter of the variational probability that maximizes the lower limit of the log marginal likelihood on the basis of observation value data, a parameter, and a variational probability.
as drafted, under the broadest reasonable interpretation, covers mental processes (concepts performed in the human mind (including an observation, evaluation, judgment, opinion)) but for the recitation of mere instructions to apply an exception language.  In particular, the above limitations in the context of this claim encompass estimates the parameter of the variational probability that maximizes the lower limit of the log marginal likelihood on the basis of observation value data, a parameter, and a variational 
Step 2A Prong Two Analysis: This judicial exception is not integrated into a practical application. In particular, the claim recites additional elements that are mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea. See MPEP 2106.05(f). The additional element(s) of “the model estimation device comprising: a hardware including a processor;...a parameter estimation unit, implemented by the processor...a variational probability estimation unit, implemented by the processor...a node deletion determination unit, implemented by the processor...a convergence determination unit, implemented by the processor...performed by the parameter estimation unit...performed by the variational probability estimation unit...performed by the node deletion determination unit...convergence determination unit” and “the variational probability estimation unit”, as drafted, is/are reciting a generic computer component. The generic computer components in these steps are recited at a high-level of generality (i.e., as a generic computer component performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, the additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. See MPEP 2106.04(d).  
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using generic computer components to perform the abstract idea amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Therefore, the claim is not patent eligible.

Regarding Claim 6,
Claim 6 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Step 1 Analysis: Claim 6 is directed to a model estimation device, which is directed to a machine, one of the statutory categories.
Step 2A Prong One Analysis: Each of the following limitations:
updates an original parameter using the estimated parameter.
as drafted, under the broadest reasonable interpretation, covers mental processes (concepts performed in the human mind (including an observation, evaluation, judgment, opinion)) but for the recitation of mere instructions to apply an exception language.  In particular, the above limitations in the context of this claim encompass updates an original parameter using the estimated parameter (corresponds to evaluation of parameter and making judgment about parameter with assistance of pen and paper).
Step 2A Prong Two Analysis: This judicial exception is not integrated into a practical application. In particular, the claim recites additional elements that are mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea. See MPEP 2106.05(f). The additional element(s) of “the model estimation device comprising: a hardware including a processor;...a parameter estimation unit, implemented by the processor...a variational probability estimation unit, implemented by the processor...a node deletion determination unit, implemented by the processor...a convergence determination unit, implemented by the processor...performed by the parameter estimation unit...performed by the variational probability estimation unit...performed by the node deletion determination unit...convergence determination unit” and “the variational probability estimation unit”, as drafted, is/are reciting a generic computer component. The generic computer components in these steps are recited at a high-level of generality (i.e., as a generic computer component performing a generic computer function) such that it amounts no more than mere 
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using generic computer components to perform the abstract idea amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Therefore, the claim is not patent eligible.
Regarding Claim 7,
Claim 7 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Step 1 Analysis: Claim 7 is directed to a model estimation device, which is directed to a machine, one of the statutory categories.
Step 2A Prong One Analysis: Each of the following limitations:
approximates the log marginal likelihood on the basis of a Laplace method, and 
estimates a parameter that maximizes the lower limit of the approximated log marginal likelihood
estimates a parameter of the variational probability such that the lower limit of the log marginal likelihood is maximized on the assumption of variation distribution.
as drafted, under the broadest reasonable interpretation, covers mental processes (concepts performed in the human mind (including an observation, evaluation, judgment, opinion)) and mathematical concepts (mathematical relationships, mathematical formulas or equations, mathematical calculations) but for the recitation of mere instructions to apply an exception language. In particular, the above 
Step 2A Prong Two Analysis: This judicial exception is not integrated into a practical application. In particular, the claim recites additional elements that are mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea. See MPEP 2106.05(f). The additional element(s) of “the model estimation device comprising: a hardware including a processor;...a parameter estimation unit, implemented by the processor...a variational probability estimation unit, implemented by the processor...a node deletion determination unit, implemented by the processor...a convergence determination unit, implemented by the processor...performed by the parameter estimation unit...performed by the variational probability estimation unit...performed by the node deletion determination unit...convergence determination unit” and “the parameter estimation unit” and “the variational probability estimation unit”, as drafted, is/are reciting a generic computer component. The generic computer components in these steps are recited at a high-level of generality (i.e., as a generic computer component performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, the additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. See MPEP 2106.04(d).  
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the 
Regarding Claim 8,
Claim 8 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Step 1 Analysis: Claim 8 is directed to a model estimation method, which is directed to a process, one of the statutory categories.
Step 2A Prong One Analysis: Each of the following limitations:
the model estimation method comprising: estimating a neural network model
estimating a parameter of a neural network model that maximizes a lower limit of a log marginal likelihood related to observation value data and a node of a hidden layer in the neural network model to be estimated
estimating a parameter of a variational probability of the node that maximizes the lower limit of the log marginal likelihood
determining a node to be deleted on the basis of the variational probability of which the parameter has been estimated, and 
deleting a node determined to correspond to the node to be deleted; and 
determining convergence of the neural network model on the basis of a change in the variational probability,
wherein estimation of the parameter, estimation of the parameter of the variational probability, and deletion of the node to be deleted are repeated until the neural network model is determined to have converged.

Step 2A Prong Two Analysis: The claim does not recite any additional elements. Therefore, the judicial exception is not integrated into a practical application.
Step 2B Analysis: The claim does not recite any additional elements. Therefore, the claim does not amount to significant more than the abstract idea. The claim is not patent eligible.
Regarding Claim 9,
Claim 9 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Step 1 Analysis: Claim 9 is directed to a model estimation method, which is directed to a process, one of the statutory categories.
Step 2A Prong One Analysis: Each of the following limitations:
a node in which the sum of variational probabilities is equal to or less than a predetermined threshold value is determined to be the node to be deleted.
as drafted, under the broadest reasonable interpretation, covers mental processes (concepts performed in the human mind (including an observation, evaluation, judgment, opinion)). In particular, the above limitations in the context of this claim encompass a node in which the sum of variational probabilities is equal to or less than a predetermined threshold value is determined to be the node to be deleted (corresponds to evaluating and making a judgment of which node to be deleted based on a specific criterion).
Step 2A Prong Two Analysis: The claim does not recite any additional elements. Therefore, the judicial exception is not integrated into a practical application.
Step 2B Analysis: The claim does not recite any additional elements. Therefore, the claim does not amount to significant more than the abstract idea. The claim is not patent eligible.
Regarding Claim 10,
Claim 10 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Step 1 Analysis: Claim 10 is directed to a non-transitory computer readable information recording medium, which is directed to an article of manufacture, one of the statutory categories.
Step 2A Prong One Analysis: Each of the following limitations:
estimates a neural network model,
a method for: estimating a parameter of a neural network model that maximizes a lower limit of a log marginal likelihood related to observation value data and a node of a hidden layer in the neural network model to be estimated
estimating a parameter of a variational probability of the node that maximizes the lower limit of the log marginal likelihood
determining a node to be deleted on the basis of the variational probability of which the parameter has been estimated, and
deletes a node determined to correspond to the node to be deleted
determining convergence of the neural network model on the basis of a change in the variational probability,
estimation of the parameter, estimation of the parameter of the variational probability, and deletion of the node to be deleted are repeated until the neural network model is determined to have converged.
as drafted, under the broadest reasonable interpretation, covers mental processes (concepts performed in the human mind (including an observation, evaluation, judgment, opinion)) but for the recitation of mere instructions to apply an exception language.  In particular, the above limitations in the context of this claim encompass estimates a neural network model (estimating a neural network model, under 
Step 2A Prong Two Analysis: This judicial exception is not integrated into a practical application. In particular, the claim recites additional elements that are mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea. See MPEP 
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using generic computer components to perform the abstract idea amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Therefore, the claim is not patent eligible.
Regarding Claim 11,
Claim 11 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Step 1 Analysis: Claim 11 is directed to a non-transitory computer readable information recording medium, which is directed to an article of manufacture, one of the statutory categories.
Step 2A Prong One Analysis: Each of the following limitations:
a node in which the sum of variational probabilities is equal to or less than a predetermined threshold value is determined to be the node to be deleted
as drafted, under the broadest reasonable interpretation, covers mental processes (concepts performed in the human mind (including an observation, evaluation, judgment, opinion)) but for the recitation of . In particular, the above limitations in the context of this claim encompass a node in which the sum of variational probabilities is equal to or less than a predetermined threshold value is determined to be the node to be deleted (corresponds to evaluating and making a judgment of which node to be deleted based on a specific criterion).
Step 2A Prong Two Analysis: This judicial exception is not integrated into a practical application. In particular, the claim recites additional elements that are mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea. See MPEP 2106.05(f). The additional element(s) of “A non-transitory computer readable information recording medium storing a model estimation program to be applied to a computer that..., when executed by a processor, the model estimation program performs”, as drafted, is/are reciting a generic computer component. The generic computer components in these steps are recited at a high-level of generality (i.e., as a generic computer component performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, the additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. See MPEP 2106.04(d).  
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using generic computer components to perform the abstract idea amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Therefore, the claim is not patent eligible.



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Liu et al. (“Scalable Model Selection for Large-Scale Factorial Relational Models”) teaches a scalable model selection algorithm for binary matrix factorization models (BMFs) that combines factorized asymptotic Bayesian (FAB) inference and stochastic variational inference (SVI), which is relevant to Fig. 1 of the present application.
MURAOKA et al. (US 2015/0120638 A1) teaches determining the number of latent states by approximating a complete marginal likelihood function and maximizing its lower bound (lower limit) for mixture models, which is relevant to Fig. 1 of the present application.
Archambeau et al. (US 8,880,439 B2) teaches a Bayesian Matrix Factorization (BMF) is performed on a matrix having user and item dimensions to train a probabilistic collaborative filtering model, which is relevant to Fig. 1 of the present application.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YING YU CHEN whose telephone number is (571)270-1484. The examiner can normally be reached Monday-Friday 7:30 am-5:00 pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamran Afshar can be reached on (571) 272-7796. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/YING YU CHEN/Examiner, Art Unit 2125